Title: From John Adams to Francis Dana, 17 September 1782
From: Adams, John
To: Dana, Francis



The Hague, Septr: 17th. 1782
My dear friend

It grieves me when I think how long it is since I wrote you. But my head and hands and heart have been all full.
I sent, to the Care of the Dutch Ambassador, General Washington’s miniature, for you. Should be glad to know whether you have recd. it. I have also sent along several Dispatches from our Secretary of Foreign Affairs. Have you received them?
Fitzherbert’s Commission is to treat with the King of France and the Ministers “quorum cunque Principum vel Statuum, quorum interesse poterit”—and Oswald’s is “to treat, consult of, agree, and conclude, with any Commissioner or Commissioners, named or to be named, by the said Colonies or Plantations, or with any Body or Bodies, corporate or politic, or any Assembly or Assemblies, or description of Men, or any Person or Persons whatsoever, a Peace or a Truce, with the said Colonies or Plantations, or any of them, or any Part or Parts thereof.” I said, his Commission—but he has none. He has only an order to the Attorney-General to make out such a Commission.
Thus you see there is yet no proof of Shelburne’s sincerity. In short nothing will be done, untill Parliament meets; nor then unless they take upon them to acknowledge the Independence of the United-States.
If Gibralter is succoured and holds out, Britain will not cede it. In short we shall have another Campaign. No peace untill 1784, if then.
What is the Story of the insurrection in the Crimea? What Powers of Europe are any way connected with that affair, or interested in it? Is it likely to have any Consequences? And what?
You have concluded, I hope, to stay another Winter. You must absolutely send my Son to me, by the earliest Neutral Vessell, to the Texell, in the Spring. My love to him. I have not time to write him now. He don’t tell me how his Studies go on.
I shall sign the Treaty of Commerce next Week. All Articles, Words, Syllables, Letters and Points are adjusted, and nothing remains, but to write five fair Copies in Dutch and English, and to sign, seal and deliver them. My Loan is in Cash, better than fifteen hundred thousand Gueldres. So that we go on, you see, pretty well.
The Standard of the United-States waves and flies, at the Hague, in triumph over Sir Joseph York’s Insolence and British Pride. When I go to Heaven, I shall look down, over the Battlements, with pleasure, upon the Stripes and Stars, wantoning in the Wind, at the Hague. There is another Triumph in the Case sweeter than that over Enemies. You know my meaning. It is the triumph of stubborn Independence—Independence of Friends and Foes. You know what I mean. “Monsieur, votre Fermetè a fait un tres bon effet ici”—has been repeated to me, more than once. “Monsieur, vous avez frappè le plus grand Coup de tout l’Europe. Cette Evenement fait un honneur infini a Mr: Adams. C’est lui qui a effrayè les Anglomans et rempli cette Nation d’enthousiasm &c:” These are Confessions “arracheés”—and therefore more delicious.
I am now upon extreme good terms with the Ministers of France and Spain. I dine with both and they dine with me &c: And I meet the whole Corps Diplomatique at their Houses, as well as at Court: and might meet them, every morning, at certain Rendezvous’s of Intelligence, and, every evening, at an Assembly at Cards, if I had not something else to do.

Adieu, my dear friend. Write me as often as you can.

